Case: 2:19-cv-03634-ALM-KAJ Doc #: 97 Filed: 05/12/20 Page: 1 of 2 PAGEID #: 6711




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                             :
                                                      :    Case No. 2:19-cv-03634
               Plaintiff,                             :
                                                      :    JUDGE ALGENON L. MARBLEY
       v.                                             :
                                                      :    Magistrate Judge Jolson
RONALD E. SCHERER, et al.,                            :
                                                      :
                                                      :
               Defendants.                            :


                                      OPINION & ORDER

                                      I. INTRODUCTION

       This matter is before the Court on Defendant Ronald E. Scherer’s Motion for Sanctions.

Doc. 50. For the reasons set forth below, the Court DENIES Defendant’s Motion [#50].

                                     II. LAW & ANALYSIS

       Defendant moves the Court to impose sanctions against counsel for the Government,

arguing they violated Federal Rule of Civil Procedure 11(b) by signing and submitting false

documents to the Court. Rule 11(b) provides that by presenting to the court a pleading, written

motion, or other paper—whether by signing, filing, submitting, or later advocating it—an attorney

or unrepresented party certifies that to the best of the person’s knowledge, information, and belief,

formed after an inquiry reasonable under the circumstances:

       1) it is not being presented for any improper purpose, such as to harass, cause unnecessary
           delay, or needlessly increase the cost of litigation;

       2) the claims, defenses, and other legal contentions are warranted by existing law or by a
           nonfrivolous argument for extending, modifying, or reversing existing law or for
           establishing new law;



                                                 1
Case: 2:19-cv-03634-ALM-KAJ Doc #: 97 Filed: 05/12/20 Page: 2 of 2 PAGEID #: 6712




       3) the factual contentions have evidentiary support or, if specifically so identified, will
          likely have evidentiary support after a reasonable opportunity for further investigation
          or discovery; and

       4) the denials of factual contentions are warranted on the evidence or, if specifically so
          identified, are reasonably based on belief or a lack of information.

Fed. R. Civ. P. 11(b). Subsection (c) goes on to state that if, after notice and reasonable opportunity

to respond, “the court determines that Rule 11(b) has been violated, the court may impose an

appropriate sanction on any attorney, law firm, or party that violated the rule or is responsible for

the violation.” Fed. R. Civ. P. 11(c).

       Here, it is difficult for the Court to ascertain which of the Government’s documents

Defendant asserts was false, as he makes no effort to identify specific pleadings. It thus appears

Defendant is making the claim that this entire lawsuit was initiated for improper purposes.

Defendant’s argument, however, lacks merit. The Court has no reason to question whether the

Government has a good faith basis for bringing this action against Defendant to recover unpaid

taxes. In fact, in 2014, the Government brought a similar action against Defendant in this Court,

where Judgment was entered against Defendant. See United States v. Scherer, et al., Case No. 14-

cv-00452. Finding no basis for Defendant’s allegations, the Court DENIES the Motion for

Sanctions.

                                         II. CONCLUSION

       For the reasons stated herein, the Court DENIES Defendant Scherer’s Motion for

Sanctions [#50].

       IT IS SO ORDERED.

                                               __
                                               ALGENON
                                               ALGENO
                                                   NO
                                                   N ON L. MARBLEY
                                                           MARBLLEY
                                                                 EY
                                               CHIEF UNITED
                                                     UNIIT
                                                     UN  TE
                                                          ED
                                                           DSSTATES
                                                              TATES DISTRICT JUDGE

DATED: May 12, 2020


                                                  2
